Citation Nr: 1216118	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-18 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for gastritis, claimed as a stomach condition. 

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for ulcers.  

3.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a scar of the left temple.  

4.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for residuals of a left zygomatic arch fracture, claimed as a head injury.  

5.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a leg condition.

6.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a left shoulder condition.

7.  Entitlement to special monthly pension (SMP) on account of being in need of aid and attendance of another person or on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1953 to May 1959.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left temple scar, for residuals of a left zygomatic arch fracture, and for a left shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Each of the Veteran's claims for service connection was previously denied in a January 2000 rating decision; the Veteran did not initiate an appeal of that decision.  

2.  The additional evidence presented since the previous final denial does not raise a reasonable possibility of substantiating the Veteran's claims for service connection for gastritis, ulcers, or a left leg condition.  

3.  The additional evidence presented since the previous final denial raises a reasonable possibility of substantiating the Veteran's claims for service connection for a left temple scar, residuals of a left zygomatic arch fracture, and a left shoulder condition.  

4.  The Veteran is not blind or nearly blind, and is not institutionalized in a nursing home on account of physical or mental incapacity.

5.  The Veteran is not unable to feed or clothe himself, bedridden, or incapable of attending to the needs of nature without assistance.

6.  The Veteran's disabilities do not result in an inability to care for his daily personal needs without regular personal assistance from others, nor do they result in an inability to protect himself from the hazards and dangers of his daily environment.

7.  The Veteran is not substantially confined to his house or its immediate premises.


CONCLUSIONS OF LAW

1.  The prior RO decision of January 2000 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has not been presented to reopen the Veteran's claims for service connection for gastritis, ulcers, and a left leg condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  New and material evidence has been presented to reopen the Veteran's claims for service connection for a left temple scar, for residuals of a left zygomatic arch fracture, and for a left shoulder condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

4.  The criteria for entitlement to special monthly pension based on the need of aid and attendance of another person or being housebound are not met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

With respect to the Veteran's claims to reopen his previously denied claims for service connection, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2008 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This same letter defined new and material evidence, and it informed him of what evidence would be necessary to substantiate the element of the claims for service connection that was found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of the Veteran's post-service private medical treatment.  

With respect to the claims being decided herein, the Veteran has not undergone a VA examination for any of these claims.  In claims to reopen, however, VA's duty to provide a medical examination is not triggered unless the Board reopens the Veteran's claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (citing 38 C.F.R. § 3.159(c)(4)(iii)) ("[VA's] duty to assist in providing a medical examination does not attach unless the claim is reopened.").

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  New and Material Evidence Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In this case, the Veteran contends that the RO erred in refusing to reopen and grant his previously denied claims for service connection.  He asserts that on the basis of evidence he has now submitted, he meets the legal and factual criteria for service connection.  For the reasons that follow, the Board finds that three of his claims should be reopened, but three others should not.  

A brief history of the Veteran's claims is instructive.  The Veteran had active service from May 1953 to May 1959.  A review of his service treatment records reveals that he complained of epigastric pains numerous times during his active service.  He fractured his left zygomatic arch in March 1956 after he was punched in the face while attending a dance; the zygomatic arch (commonly known as the cheek bone) is the arch formed by the broad temporal process of the zygomatic bone and the slender zygomatic process of the temporal bone.  Dorland's Illustrated Medical Dictionary 129 (31st ed. 2007) (defining arcus zygomaticus).  The Veteran was also injured in an April 1958 car accident.  The Veteran was noted to have lacerations on his face, and he complained of pain in his left shoulder.  

The Veteran first sought service connection for each of his claimed conditions in September 1999.  In a January 2000 rating decision, the RO denied service connection for each of the Veteran's claims.  The Veteran did not file a Notice of Disagreement with this decision, so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran also submitted no evidence, information, or statements in the year following his denial.  

The Veteran sought to reopen his claims in June 2008.  The RO again denied each of his claims in a November 2008 rating decision.  The Veteran filed a timely Notice of Disagreement, and in May 2009, the RO issued a Statement of the Case.  The Veteran filed a timely Substantive Appeal.  

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Here, for the reasons that follow, the Board determines that the Veteran has submitted new and material evidence with respect to three of his claims, but he has not submitted such evidence with respect to the remaining three.  

Gastritis, Ulcers, and Leg Condition

For each of these conditions, the Board finds that the Veteran has not submitted new and material evidence sufficient to reopen his claim.  

In its initial January 2000 decision, the RO explained that the Veteran's claim for service connection for a leg condition was being denied because there was no evidence of the Veteran's suffering from such a condition during his active service.  For the Veteran's claims for service connection for ulcers and gastritis, the RO denied these claims because it found no evidence that the Veteran was currently suffering from either condition.  

Since the previous final denial, a review of the claims file reveals that no additional evidence has been received regarding any of these claims.  Though the Veteran supplied records of his treatment from Martha Keeton, C.R.N.P., none of these treatment records speak to the reasons for his previous final denial for these claims.  These records do not show that the Veteran currently suffers from a leg condition (or that he suffered from one during his active service), and they are silent as to any treatment for gastritis, ulcers, or any other digestive condition.  

The Veteran has also submitted no lay evidence in support of these three claims.  On each of the relevant procedural documents (his claim, his Notice of Disagreement, and his Substantive Appeal), the Veteran has provided no information whatsoever regarding any of his claimed conditions, the symptoms from which he suffers, or any other information that could be useful by the Board in determining service connection.  

Absent any evidence being submitted, the Board must find that the Veteran has not submitted new and material evidence sufficient to reopen his claims.  The Board thus declines to reopen these claims, and service connection remains denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Left shoulder, residuals of a left zygomatic arch fracture, and scar

For the three remaining claims, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims.  

Again, the RO denied each of the Veteran's claims in its January 2000 rating decision.  It denied the Veteran's claim for service connection for a left shoulder condition because it found no evidence that the Veteran currently suffered from a left shoulder condition.  The RO denied the Veteran's claim for facial scars because it found no evidence that the Veteran has a scar on his face.  Finally, the RO denied the Veteran's claim for residuals of a left zygomatic arch fracture because the Veteran submitted no evidence showing that he currently suffers from any such residuals.  

As noted above, the Veteran submitted records of his treatment from a nurse practitioner, Ms. Keeton.  With respect to the Veteran's left shoulder condition, a June 2008 aid and attendance examination noted that the Veteran had "left shoulder pain/rotator cuff disease."  In a July 2008 record, Ms. Keeton stated that the Veteran has a possible rotator cuff tear in his left shoulder.  Ms. Keeton's records also note that the Veteran currently suffers from headaches, a condition that she proposes may be related to his active service.  Finally, the Veteran himself has stated that he has a scar on his left temple, an observation that he is competent to make and that the Board finds to be credible.  

As this evidence was not available at the time of the January 2000 rating decision, it is new.  As it speaks directly to the reasons for the previous final denials, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claims for service connection for a left shoulder condition, for residuals of a left zygomatic arch fracture, and for a scar on the left temple.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

III.  Special Monthly Pension

The Veteran's claim for special monthly pension (SMP) based on the need for aid and attendance or on account of being housebound originated with the results of a June 2008 aid and attendance examination that the Veteran submitted in conjunction with his June 2008 claim to reopen his previously denied service connection claims.  As the RO analyzed whether the Veteran is entitled to SMP at either the aid and attendance or the housebound rate, the Board shall do the same.  

To receive a SMP based on the need for aid and attendance, the claimant must be a patient in a nursing home on account of mental or physical incapacity; or be blind or so nearly blind as to have corrected visual acuity in both eyes of 5/200 or less or concentric contraction of the visual field to 5 degrees or less; or have a factual need for regular aid and attendance of another person.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.350(b)(3), 3.351(b).

Determinations as to the factual need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress self or to keep self ordinarily clean and presentable, frequent need to adjust prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid, inability to feed self through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the enumerated disabling conditions be found to exist before a favorable rating may be made; the particular personal functions which the claimant is unable to perform should be considered in connection with the condition as a whole, and the need for aid and attendance must only be regular, not constant. Id.  For a favorable rating, at a minimum, one of the enumerated factors must be present.  Turco v. Brown, 9 Vet. App. 222, 224-25 (1996).

As for housebound status, a veteran may receive housebound-rate SMP if he has a disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has an additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for SMP at the "aid and attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2).  The requirement of "permanently housebound" status will be considered to have been met when the veteran is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  See 38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

In this case, the evidence shows that the Veteran meets the criteria for neither the aid and attendance or the housebound benefits.  Again, the Veteran submitted the results of a July 2008 aid and attendance examination performed by Ms. Keeton.  That examination shows that the Veteran is able to ambulate without a cane, though his gait was abnormal.  The Veteran did not use crutches or braces.  He was not bedridden.  He is able to dress, bathe, use the bathroom, and eat without assistance.  He is also able to walk in and out of the home unassisted.  Ms. Keeton did not find that the Veteran needed the aid and attendance of another person to protect himself from the hazards of daily living.  She noted that the Veteran suffered from difficulty in range of motion with his left upper extremity, but did not find that he had any eye disability.  She diagnosed the Veteran as suffering from shoulder pain and headaches. 

Given this evidence, the Board finds that the Veteran is not eligible for SMP at the aid and attendance rate.  The evidence does not show that the Veteran is in a nursing home, that the Veteran is blind or nearly blind, or that he has a factual need for the regular aid and attendance of another person.  Indeed, Ms. Keeton was clear that the Veteran is able to dress and undress himself, to care for the wants of nature, and to protect himself from the hazards of daily living.  The Veteran thus does not meet the criteria for SMP based on the need for aid and attendance.

The Veteran also does not qualify for SMP based on housebound status.  Again, Ms. Keeton wrote in her June 2008 examination that the Veteran is not bedridden, and that the Veteran is able to walk in and out of his home unassisted.  There is likewise no indication any disability would be appropriately rated as permanent and total with additional disability rated at 60 percent or more.  These have been variously identified as controlled hypertension, elevated prostate specific antigen (essentially only a laboratory finding), cervical spondylosis with difficulty with range of motion of the upper extremities, (more so with the left as the right was described as "good"), and left shoulder pain/rotator cuff disease.  Accordingly, this aspect of the Veteran's appeal is denied.  


ORDER

New and material evidence has not been presented, and the Veteran's claim for service connection for gastritis remains denied.  

New and material evidence has not been presented, and the Veteran's claim for service connection for ulcers remains denied.  

New and material evidence has not been presented, and the Veteran's claim for service connection for a left leg condition remains denied.  

As new and material evidence has been received, the Veteran's claim for service connection for left temple scar is reopened; to this extent only, his appeal is granted.  

As new and material evidence has been received, the Veteran's claim for service connection for residuals of a left zygomatic arch fracture is reopened; to this extent only, his appeal is granted.  

As new and material evidence has been received, the Veteran's claim for service connection for a left shoulder condition is reopened; to this extent only, his appeal is granted.  

Special monthly pension by reason of the need for regular aid and attendance of another person, and/or of being housebound due to disabilities is denied.


REMAND

Having reopened three of the Veteran's claims, the Board must now determine whether service connection for the Veteran's conditions is warranted.  For the reasons that follow, the Board concludes that his claims must be remanded.  

Generally speaking, in order to grant a service connection claim, the Board must find evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

In this case, the Board has found that the Veteran currently suffers from each of his claimed conditions being remanded.  In a May 2008 record, Ms. Keeton noted that the Veteran currently suffers from both headaches and shoulder pain.  In a July 2008 record, she noted that the Veteran suffers from a possible rotator cuff tear in his left shoulder.  The Board has also accepted the Veteran's statement that he has a scar on his left temple as evidence of his suffering from this condition.  

The Board also finds evidence of an in-service incurrence of each of these claimed conditions.  Again, the Veteran's service treatment records reveal that he suffered a left zygomatic arch fracture in March 1956.  He was also injured in a car accident in April 1958.  He was noted to have a 10 cm long ragged facial laceration over and through the left eyebrow and forehead, and he complained of pain in his left shoulder and arm.  

There is not, however, sufficient evidence to show that each of the Veteran's claimed conditions is causally related to his in-service incidents.  In her June 2008 aid and attendance examination, Ms. Keeton wrote that it is at least as likely as not that the Veteran's left shoulder pain and his headaches resulted from his military service.  This opinion is not sufficient to serve as a nexus opinion, as her opinion does not relate the Veteran's conditions to the actual evidence of his in-service injuries.  This opinion is also deficient, as any conclusion from a doctor or other medical professional must be enhanced by sufficient commentary so as to allow for weighing of that conclusion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").  

Ms. Keeton's opinion is sufficient to serve as an indication that the Veteran's conditions are related to his active service, triggering the need for a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (if the record indicates that there may be a nexus between the current disability and any service related incident, then the Board may order an RO to have a claimant examined).  The Veteran's claims will thus be remanded in order that he may be examined.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination to determine the current nature and severity of his claimed conditions.  The claims folder should be made available to the examiner prior to examining the Veteran, and the examiner should note that the claims file was reviewed in the report provided.  All appropriate tests and studies should be conducted.

The examiner is then asked to answer the following questions:

a) From what (if any) current residuals of an in-service fracture of the left zygomatic arch does the Veteran currently suffer, (including headaches)?  

b) From what left shoulder condition does the Veteran currently suffer?  Is it at least as likely as not that his current condition is related to his in-service car accident or to any other in-service event?

c) Does the Veteran have a scar on the left side of his face that is causally related to his in-service car accident?

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  If the examiner is unable to render a determination as to the etiology, he/she should so state and indicate the reasons.

2.  The RO/AMC should then readjudicate the Veteran's claims.  If action remains adverse to the Veteran, the RO/AMC should provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


